COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-069-CV
 
  
IN 
RE ROLA JABRI QADDURA                                                    RELATOR
 
  
------------
 
ORIGINAL 
PROCEEDING
 
------------
 
MEMORANDUM OPINION1
 
------------
        The 
court has considered relator’s petition for writ of mandamus and motion for 
emergency stay of trial court proceedings and is of the opinion that relief 
should be denied.  Mandamus relief is available only when the record 
establishes (1) the trial court’s clear abuse of discretion or violation of a 
duty imposed by law and (2) the absence of an adequate remedy by appeal. See 
Walker v. Packer, 827 S.W.2d 833, 839-42 (Tex.1992).  Relator has an 
adequate remedy by interlocutory appeal, authorized by Section 171.098(a)(2) of 
the Texas Civil Practice & Remedies Code.  Tex. Civ. Prac. & Rem. Code Ann. § 171.098(a)(2) (Vernon Supp. 
2004).  Accordingly, relator’s petition for writ of mandamus and motion 
for emergency stay of trial court proceedings is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
 
                                                          PER 
CURIAM
 
PANEL 
A:   MCCOY, J.; CAYCE, C.J.; and HOLMAN, J.
DELIVERED: 
March 12, 2004

NOTES
1. 
Tex. R. App. P. 47.4.